       Case 1:17-cv-09439-LTS-KNF Document 32 Filed 08/29/19 Page 1 of 1
                                                                            ~~-;DNY- --- ·-
                                                                            // oocUMENT
UNITED STATES DISTRICT COURT                                                ! ELECTRO.\'IC:\LLY f"ILTD
SOUTHERN DISTRICT OF NEW YORK                                               ·1DOC#·
                                                                             I    .
 ----------------------------------------------------------------)(           '.) \·r-!    ~
                                                                                               ·--------~--
                                                                                               r r   rr·)
                                                                                                                        '

                                                                                    'J     '
 AURELIO FLORES MORENO and LUCINO                                                               j     -   ;,   •




 MORALES VICTORIA individually and on behalf
 of others similarly situated,                                                17-cv-09439-L TS-KNF

                                Plaintiffs,                                NOTICE OF MOTION AND
                   -against-                                                MOTION FOR DEFAULT

 JI FOOD MARKET CORP. (d/b/a JI FOOD
 MARKET), and JULIAN RAMOS.

                                Defendants.
 ------:----;:;~-;.::,-~-------0-----------------------------------)(
ME\\tiO ;,~1. h.,uRSE
                                           NOTICE OF MOTION

        Please take notice that, upon the annexed declaration of Michael Faillace, Esq., and
attached exhibits, and the declarations of Plaintiffs Aurelio Flores Moreno and Lucina Morales
Victoria, and all prior papers and proceedings in this case, the Plaintiffs, by counsel, will move the
court, at such time and date as the Court may designate, pursuant to Fed. R. Civ. P. 55(b) (2) and
Local Rule 55.2(b ), for judgment by default against Defendants Corporation JI Food Market Corp.
(d/b/a JI Food Market).

        Answering papers, if any, shall be served on the undersigned no later than fourteen days
after service of the moving papers in accordance with Local Rule 6.1 (b ), or at such other time as
the court may direct.

Dated: New York, New York
       August 29, 2019                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                                                By:     Isl Michael Faillace, Esq.
                                                                        Michael Faillace, Esq.
                                                                        60 East 42°d Street, Suite 4510
                                                                        New York, New York 10165
                                                                        (212) 317-1200
                                                                        Attorneys for Plaintiffs
To:
                                                                             Tu            ~~ i1"1 ( W\M-uh        (s
         JI Food Market Corp. (d/b/a JI Food Market)                           ~f'4, l~ ~t\+eJ,
         153 East 99th Street                                                  w {F 3>ol. (e,.volv .d,
         New York, New York 10029




                                                                             ~ _tl~HL ____._
                                                                            H(V-l LAURA TAYLOFI SN\;f-.J
                                                                            L:.      1    ~~'A TES DISTRlCT JUDC~
